
	

115 HR 6265 : PreCheck is PreCheck Act of 2018
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6265
		IN THE SENATE OF THE UNITED STATES
		September 5, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To ensure that only travelers who are members of a trusted traveler program use Transportation
			 Security Administration security screening lanes designated for trusted
			 travelers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the PreCheck is PreCheck Act of 2018. 2.Eligibility for TSA PreCheck expedited screening (a)Eligibility (1)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall ensure that only travelers who are members of a trusted traveler program specified in subsection (b) are permitted to use TSA PreCheck security screening lanes at Transportation Security Administration checkpoints.
 (2)Certain travelersAny traveler who is 12 or under or 75 or over who is not a member of a trusted traveler program specified in subsection (b) shall be permitted to utilize TSA PreCheck security screening lanes at Transportation Security Administration checkpoints when traveling on the same itinerary as a member of such a program.
 (b)Trusted traveler programsTrusted traveler programs referred to in subsection (a) include the following: (1)Programs implemented by the Transportation Security Administration under section 109(a)(3) of the Aviation and Transportation Security Act (Public Law 107–71; 49 U.S.C. 114 note).
 (2)Any other United States Government program that issues unique identifiers, such as a known traveler number, that the Transportation Security Administration accepts as validating that the person holding such identifier is a member of a known low-risk population.
 (c)ExemptionsNothing in this section shall affect— (1)the ability of the Transportation Security Administration to carry out expedited screening for severely injured or disabled members of the Armed Forces and severely injured or disabled veterans, as set forth in section 44927 of title 49, United States Code; or
 (2)the Honor Flight program, set forth in section 44928 of such title. 3.Risk modified screening (a)In generalNot later than 60 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall commence a pilot program regarding a risk modified screening protocol for lanes other than designated TSA PreCheck security screening lanes at Transportation Security Administration checkpoints, in airports of varying categories, to further segment passengers based on risk. Such pilot program shall conclude on the date that is 120 after such date of commencement.
 (b)Report; implementationNot later than 30 days after the conclusion of the pilot program required under subsection (a), the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the finding of such pilot program, including information relating to the security effectiveness and passenger facilitation effectiveness of the risk modified screening protocol that was the subject of such pilot program and, in the event that the Administrator is satisfied with the effectiveness of such protocol, information relating to plans to deploy such protocol at as many Transportation Security Administration checkpoints as practicable, taking into consideration the level of risk at the airport at issue, the available space at such airport, passenger throughput levels at such airport, and checkpoint configuration at such airport, while maintaining adequate resources to appropriately serve passengers in TSA PreCheck security screening lanes at Transportation Security Administration checkpoints.
 (c)EligibilityOnly low-risk passengers shall be eligible to undergo risk modified screening at Transportation Security Administration checkpoints described in subsection (a). Such low-risk passengers are those passengers who—
 (1)meet risk-based, intelligence-driven criteria outlined by the Administrator of the Transportation Security Administration; or
 (2)have undergone canine enhanced screening upon arrival at a Transportation Security Administration checkpoint.
				(d)Working group
 (1)In generalIn carrying out subsections (a) and (b), the Administrator of the Transportation Security Administration shall establish and utilize a working group comprised of individuals from or representatives of Category X, 1, 2, 3, and 4 airports and air carriers (as such term is defined in section 40102 of title 49, United States Code) to inform the piloting and development of plans to deploy the risk modified screening protocol described in such subsections for lanes other than designated TSA PreCheck security screening lanes at Transportation Security Administration checkpoints in a manner which ensures maximum security effectiveness and efficiency.
 (2)Non-applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this subsection.
				4.Congressional reports
 (a)In generalBeginning with the first full calendar quarter after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall brief, on a quarterly basis, the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the implementation of section 2.
 (b)CertificationUpon a determination by the Administrator of the Transportation Security Administration that only travelers who are members of a trusted traveler program specified in section 2(b) are permitted to use TSA PreCheck security screening lanes at Transportation Security Administration checkpoints in accordance with subsection (a) of such section, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a written certification relating to such determination.
 (c)SunsetThe briefings required under subsection (a) shall terminate at the time the certification described in subsection (b) is submitted.
 5.Inspector General assessmentsAfter the Administrator of the Transportation Security Administration submits the certification described in section 4(b), the Inspector General of the Department of Homeland Security shall, beginning in the first calendar year after such certification and in each of the next 3 subsequent calendar years, conduct an assessment to determine if there has been a systematic pattern of violations of section 2(a) during the previous calendar year. The Inspector General shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the results of each such assessment.
		6.PreCheck program expansion
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop and begin the implementation of a long-term strategy to increase enrollment in the TSA PreCheck Program and expand the total population of members of trusted traveler programs specified in section 2(b).
 (b)EnrollmentIn carrying out the long-term strategy referred to in subsection (a), the Administrator of the Transportation Security Administration shall—
 (1)seek to partner with air carriers (as such term is defined in section 40102 of title 49, United States Code) to incorporate PreCheck Program promotion opportunities in the reservation process described in section 1560.101 of title 49, Code of Federal Regulations;
 (2)seek to include in the PreCheck Program individuals who— (A)hold a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance, unless such an individual has had his or her clearance revoked or did not pass a periodic reinvestigation; or
 (B)are current, full-time Federal law enforcement officers; (3)increase PreCheck Program enrollment flex­i­bil­i­ty by offering a secure mobile enrollment platform that facilitates in-person identity ver­i­fi­ca­tion and application data collection, such as biometrics;
 (4)develop initiatives to minimize the amount of travel to PreCheck Program enrollment centers for applicants, including—
 (A)adjusting the locations and schedules of existing PreCheck Program enrollment centers to accommodate demand;
 (B)seeking to collocate such enrollment centers with existing facilities that support the issuance of— (i)United States passports; and
 (ii)Security Identification Display Area credentials (as such term is defined in section 1540.5 of title 49, Code of Federal Regulations) located in public, non-secure areas of airports, provided that no systems of an airport operator are used in support of enrollment activities for such credentials; and
 (C)increasing the availability of PreCheck Program enrollment platforms, such as kiosks, tablets, or staffed laptop stations;
 (5)assess the feasibility of providing financial or other incentives for PreCheck Program enrollment for—
 (A)children between the ages of 12 and 18; (B)families of five or more individuals;
 (C)private sector entities, including small businesses, that establish PreCheck Program enrollment centers in their respective facilities; and
 (D)private sector entities, including small business concerns (as such term is described under section 3 of the Small Business Act (15 U.S.C. 632)), that reimburse employees for the cost of the PreCheck Program application; and
 (6)explore the possibility of combining the PreCheck Program with other trusted traveler programs specified in section 2(b).
				
	Passed the House of Representatives September 4, 2018.Karen L. Haas,Clerk.
